The judgment of the court (Rost, J. absent,) was pronounced by
Slidell, J.
Considering article 253 of the Code of Practice, and the opinion of the court in Williams v. Kimball, 8 Mart. N. S. 355, we think a judgment of default should have been allowed, and the plaintiff permitted to proceed without the appointment of an attorney ad hoc.
It is, therefore, decreed that the judgment of the’court below be reversed, and that the cause be remanded for further proceedings according to lawj and with instructions to the court below to permit the plaintiff to proceed, Without the appointment of an attorney ad hoc; the costs of this appeal to be paid by the defendant.*

 A similar judgment was pronounced, at tho same time, in the case of Medley et at against the same defendant. JR.